Order entered May 6, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00010-CR

                            LARRY DON MOSLEY, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F13-71324-I

                                         ORDER
        We GRANT Official Court Reporter Velma Loza’s May 4, 2015 request for an extension

of time to file the reporter’s record. The reporter’s record shall be due FIVE DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE